Exhibit Execution Copy Ford Credit Floorplan Master Owner Trust A Issuer The Bank of New York Mellon (formerly known as The Bank of New York) Indenture Trustee Series 2009-2 Indenture Supplement Dated as of October 1, 2009 Series 2009-2 Floating Rate Asset Backed Notes, Class A Table of Contents Page ARTICLE I Creation of Series 2009-2 Notes Section 1.01. Designation. 2 ARTICLE II Definitions Section 2.01. Definitions. 3 Section 2.02. Other Definitional Provisions 18 ARTICLE III Servicing Fee Section 3.01. Servicing Compensation 19 ARTICLE IV Rights of Series 2009-2 Noteholders and Allocation and Application of Collections Section 4.01. Collections and Allocations. 19 Section 4.02. Determination of Monthly Interest. 21 Section 4.03. Determination of Monthly Principal Amount. 22 Section 4.04. Application of Available Funds on Deposit in Collection Account and Other Sources. 22 Section 4.05. Investor Charge-Offs. 26 Section 4.06. Reallocated Principal Collections. 27 Section 4.07. Excess Interest Collections. 27 Section 4.08. Shared Principal Collections. 28 Section 4.09. Available Subordinated Amount. 28 Section 4.10. Principal Funding Account. 29 Section 4.11. Reserve Fund. 30 Section 4.12. Determination of LIBOR. 32 Section 4.13. Accumulation Period Reserve Account. 33 Section 4.14. Investment Instructions. 35 i ARTICLE V Delivery of Series 2009-2 Notes; Distributions; Reports to Series 2009-2 Noteholders Section 5.01. Delivery and Payment for Series 2009-2 Notes. 35 Section 5.02. Note Owner Representations. 35 Section 5.03. Distributions. 36 Section 5.04. Reports and Statements to Series 2009-2 Noteholders. 36 Section 5.05. Register. 37 ARTICLE VI Series 2009-2 Amortization Events Section 6.01. Series 2009-2 Amortization Events. 37 ARTICLE VII Series Final Maturity; Final Distributions Section 7.01. Series Final Maturity 39 ARTICLE VIII Miscellaneous Provisions Section 8.01. Ratification of Agreement 40 Section 8.02. Form of Delivery of Series 2009-2 Notes 40 Section 8.03. Counterparts 40 Section 8.04. Governing Law 40 Section 8.05. Effect of Headings and Table of Contents 41 Exhibits Exhibit A Form of Class A Note A-1 Exhibit B Form of Distribution Date Statement B-1 Exhibit C Form of Monthly Allocation and Payment Instruction to Indenture Trustee C-1 ii Series 2009-2 Indenture Supplement, dated as of October 1, 2009, between Ford Credit Floorplan Master Owner Trust A, a Delaware statutory trust, as Issuer, and The Bank of New York Mellon (formerly known as The Bank of New York), a New York banking corporation, as Indenture Trustee. Recitals A.Section 2.12 of the Indenture provides, among other things, that the Issuer and the Indenture Trustee may at any time and from time to time enter into an Indenture Supplement to authorize the issuance by the Issuer of Notes in one or more Series. B.The parties to this Indenture Supplement, by executing and delivering this Indenture Supplement, are providing for the creation of the Series 2009-2 Notes and specifying the Principal Terms thereof. In consideration of the mutual covenants and agreements contained in this Indenture Supplement, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: Granting Clauses In addition to the Grant of the Indenture, the Issuer hereby Grants to the
